Matter of Sierra Club v New York State Dept. of Envtl. Conservation (2019 NY Slip Op 03256)





Matter of Sierra Club v New York State Dept. of Envtl. Conservation


2019 NY Slip Op 03256


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ. (Filed Apr. 26, 2019.) 


MOTION NO. (1093/18) CA 18-00648.

[*1]IN THE MATTER OF SIERRA CLUB, COMMITTEE TO PRESERVE THE FINGER LAKES BY AND IN THE NAME OF PETER GAMBA, ITS PRESIDENT, AND COALITION TO PROTECT NEW YORK, BY AND IN THE NAME OF KATHRYN BARTHOLOMEW, ITS TREASURER, PETITIONERS-APPELLANTS, 
vNEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION, BASIL SEGGOS, COMMISSIONER, GREENIDGE GENERATION, LLC, GREENIDGE PIPELINE, LLC, GREENIDGE PIPELINE PROPERTIES CORPORATION AND LOCKWOOD HILLS, LLC, RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.